t c memo united_states tax_court daniel danforth krueger petitioner v commissioner of internal revenue respondent docket no filed date daniel danforth krueger pro_se janet j johnson for respondent memorandum opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner's federal_income_tax on date well after the trial herein and the dates on which briefs were due james p beck filed an entry of appearance on behalf of petitioner year deficiency dollar_figure big_number big_number big_number the issues for decision are additions to tax section sec_6651 a dollar_figure big_number dollar_figure did petitioner have income for each of the years at issue in the amounts determined by respondent we hold that he did is petitioner entitled to deductions and or exemptions for any of the years at issue in excess of those allowed by respondent we hold that he is not is petitioner liable for self-employment_tax for each of the years at issue we hold that he is is petitioner liable for the addition_to_tax for failure_to_file for each of the years at issue we hold that he is is petitioner liable for the addition_to_tax for failure to make estimated_tax payments for each of the years at issue we hold that he is background petitioner's address as indicated in the petition he filed all sections references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure was in missouri as of the time this case was called for trial on date petitioner had completely failed to comply with this court's standing_pretrial_order and certain of its rules eg rule at trial petitioner initially refused to provide any testimony as to relevant facts and he did not present any documents in support of his positions on the various issues in this case upon questioning by the court petitioner conceded that he received the dividend and interest_income determined by respondent and that he received gross_receipts from the payors determined by respondent however he testified that he could not remember the amounts of such gross_receipts he also testi- fied in general conclusory and or vague terms about deductions to which he claims he is entitled for the years at issue at the conclusion of the trial herein the court set a briefing schedule under which simultaneous opening briefs were due on date and simultaneous answering briefs were due on date the court also reminded petitioner that the only record on which the court would decide this case is the record established at trial which consists solely of peti- tioner's testimony and informed the parties that although the record in this case had been submitted at trial it was still possible for the parties to attempt to settle the case the court urged petitioner to present to respondent prior to the dates on which briefs were due any documents that he claimed supported his positions on the issues in this case but that he did not present as evidence at trial the court also urged respondent to give serious consideration to any such documenta- tion that petitioner provided to her after trial with a view to settling some or all of the issues herein on date petitioner filed a motion for an extension of time within which to file his opening brief in this case petitioner's motion for an extension due to its inabil- ity to reach petitioner the court was not able to hold a tele- phonic conference with the parties regarding petitioner's motion for an extension until date during that telephonic conference petitioner acknowledged that he had thus far pre- sented no documentation whatsoever to respondent in an attempt to settle some or all of the issues in this case during that same telephonic conference petitioner made general allegations relating to his inability to present documentation to respondent petitioner further indicated that he might obtain an affidavit from a doctor that he would send to the court no such affidavit was ever received by the court on date the court denied petitioner's motion for an extension however since the date on which simultaneous opening briefs were due viz date had passed by the time the court was able to have a telephonic conference with the parties concerning that motion the court allowed the parties a reasonable period of time until date within which to finalize and file their opening briefs respondent's opening brief was timely filed no opening brief was filed by petitioner accordingly the court ordered that respondent's opening brief was to be served on peti- tioner respondent was not required to file an answering brief and petitioner was not allowed to file either an opening brief or an answering brief discussion we note at the outset that petitioner bears the burden of proving that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 we also note that deductions are strictly a matter of legislative grace and a taxpayer must meet the specific statu- tory requirements for any deduction claimed 292_us_435 the scant record in this case consists of petitioner's testimony based on that record we sustain respondent's income determinations we further find on the record before us that petitioner has failed to show that he is entitled to any deduc- tions or exemptions in excess of those allowed by respondent3 or petitioner's general conclusory and or vague testimony regarding the deductions to which he claims he is entitled for continued that he is not liable for self-employment_tax or for the addi- tions to tax determined by respondent to reflect the foregoing decision will be entered for respondent continued the years at issue did not provide us with a basis on which to determine that he incurred deductible expenses and or to estimate the amounts of any expenses that he claims he incurred
